Per Curiam. Appellant brought suit below for personal injuries to his minor son and property damage to a motorcycle belonging to appellant, as the result of a motor vehicle collision between appellant’s son and the appellee on August 28, 1975. A unanimous jury verdict in favor of defendant-appellee was returned and appellant appeals on seven assignments of error. Appellant’s brief contains nothing in the way of an abstract other than pleadings and he has cited no authority in support of the alleged errors. It would be impossible to give intelligent consideration to any of appellant’s points of error on the basis of appellant’s brief. We therefore affirm due to failure to comply with Rule 9(e)(2) of the Rules of the Supreme Court. Umholtz v. Allen, 254 Ark. 722, 495 S.W. 2d 874 (1973); Dickson v. Harpole, 238 Ark. 775, 384 S.W. 2d 472 (1964). Affirmed.